Citation Nr: 1425280	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder in excess of 70 percent since July 22, 2009, and 50 percent prior to July 22, 2009. 

2.  Entitlement to an effective date earlier than July 22, 2009 for assignment of a 70 percent rating for PTSD.

3.  Entitlement to a disability rating for diabetes mellitus in excess of 20 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2007 and November 2009 rating decisions of the RO in Waco, Texas.

Although the Veteran requested a Board hearing, he withdrew his request in writing in January 2014.  


FINDING OF FACT

On May 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


